     Case 2:20-cv-07630-DMG-JEM Document 1 Filed 08/21/20 Page 1 of 9 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Meghan E. George (SBN 274525)
 2    Adrian R. Bacon (SBN 280332)
 3    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
      21550 Oxnard St., Suite 780
 4
      Woodland Hills, CA 91367
 5    Phone: 323-306-4234
 6
      Fax: 866-633-0228
      tfriedman@toddflaw.com
 7    mgeorge@toddflaw.com
 8    abacon@toddflaw.com
      Attorneys for Plaintiff
 9
                        UNITED STATES DISTRICT COURT
10
                       CENTRAL DISTRICT OF CALIFORNIA
11
      KARLY NIEMAN, individually and               Case No.:
12    on behalf of all others similarly
      situated,                                    CLASS ACTION
13
14
                     Plaintiff,                    COMPLAINT FOR:

15                          v.                        1. NEGLIGENT VIOLATIONS
                                                         OF THE TELEPHONE
16    REDKORR, LLC dba                                   CONSUMER PROTECTION
      KORRAGENT; NEX COMPANIES,                          ACT [47 U.S.C. §227 ET SEQ.]
17                                                    2. WILLFUL VIOLATIONS OF
      LLC; and DOES 1-10 Inclusive,                      THE TELEPHONE
18                                                       CONSUMER PROTECTION
                   Defendants.                           ACT [47 U.S.C. §227 ET SEQ.]
19
                                                   DEMAND FOR JURY TRIAL
20
21
           Plaintiff KARLY NIEMAN (“Plaintiff”), individually and on behalf of all
22
     others similarly situated, alleges the following upon information and belief based
23
     upon personal knowledge:
24
                                   NATURE OF THE CASE
25
           1.     Plaintiff KARLY NIEMAN (“Plaintiff”) brings this Class Action
26
     Complaint for damages, injunctive relief, and any other available legal or equitable
27
     remedies, resulting from the illegal actions of REDKORR, LLC dba
28



                                  CLASS ACTION COMPLAINT
                                             -1-
     Case 2:20-cv-07630-DMG-JEM Document 1 Filed 08/21/20 Page 2 of 9 Page ID #:2




 1   KORRAGENT and NEX COMPANIES, LLC (“Defendants”), in negligently,
 2   knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone, in
 3   violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.,
 4   (“TCPA”), thereby invading Plaintiff’s privacy and causing her to incur
 5   unnecessary and unwanted expenses.
 6                                  JURISDICTION AND VENUE
 7         2.        Jurisdiction is proper under 28 U.S.C. § 1331 because this action arises
 8   under a Federal Question, namely the Telephone Consumer Protection Act, 47
 9   U.S.C. § 227, et seq.. Plaintiffs also seek up to $1,500.00 in damages for each call
10   in violation of the TCPA, which, when aggregated among a proposed class in the
11   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
12   Therefore, both federal question jurisdiction and the damages threshold under the
13   Class Action Fairness Act of 2005 (“CAFA”) are present, and this Court has
14   jurisdiction.
15         3.        Venue is proper in the United States District Court for the Central
16   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendants do
17   business within the State of California and Plaintiff resides within the county of
18   Los Angeles.
19                                           PARTIES
20         4. Plaintiff KARLY NIEMAN (“Plaintiff”) is, and at all times mentioned
21   herein was, is a natural person residing in Beverly Hills, California and is a
22   “person” as defined by 47 U.S.C. § 153 (39).
23         5.        Defendant REDKORR, LLC dba KORRAGENT (“Defendant
24   RedKorr”), is a real estate company, and is a “person” as defined by 47 U.S.C. §
25   153 (39).
26         6.        Defendant     NEX      COMPANIES,         LLC     (“Defendant     NEX
27   Companies”), is a real estate company, and is a “person” as defined by 47 U.S.C.

28   § 153 (39).



                                     CLASS ACTION COMPLAINT
                                                -2-
     Case 2:20-cv-07630-DMG-JEM Document 1 Filed 08/21/20 Page 3 of 9 Page ID #:3




 1         7.      The above named Defendants, and their subsidiaries and agents, are
 2   collectively referred to as “Defendants.” The true names and capacities of the
 3   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 4   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 5   names. Each of the Defendants designated herein as a DOE is legally responsible
 6   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 7   Complaint to reflect the true names and capacities of the DOE Defendants when
 8   such identities become known.
 9         8.      Plaintiff is informed and believes that at all relevant times, each and
10   every Defendant was acting as an agent and/or employee of each of the other
11   Defendants and was acting within the course and scope of said agency and/or
12   employment with the full knowledge and consent of each of the other Defendants.
13   Plaintiff is informed and believes that each of the acts and/or omissions complained
14   of herein was made known to, and ratified by, each of the other Defendants.
15                                 FACTUAL ALLEGATIONS
16         9.      In or around December of 2019, Plaintiff began receiving text
17   messages from Defendants on his cellular telephone, number ending in -8228.
18         10.     During this time, Defendants began to use Plaintiff’s cellular
19   telephone for the purpose of sending Plaintiff spam advertisements and/or
20   promotional offers, via text messages, including a text message sent to and received
21   by Plaintiff on or about December 6, 2019.

22         11.     On December 6, 2019, Plaintiff received a text message from

23   Defendants that read:

24
25
                 FSBO can be Easy if Done Right. If you haven’t Sold, Learn

26
                 How to Sell your Home & Keep Thousands in Commission at

27
                 http://FSBOisEasy.com/ Reply STOP to opt out.

28



                                   CLASS ACTION COMPLAINT
                                              -3-
     Case 2:20-cv-07630-DMG-JEM Document 1 Filed 08/21/20 Page 4 of 9 Page ID #:4




 1         12.      On December 11, 2019, Plaintiff received a text message from
 2   Defendants that read:
 3
 4               More than 60 Days on Zillow? Get Top Agents to compete for
 5               your listing and pass Thousands in Commission Savings at
 6               www.KorrAgent.com. Reply STOP to Opt Out.
 7
 8         13.      These text messages placed to Plaintiff’s cellular telephone were
 9   placed via an “automatic telephone dialing system,” (“ATDS”) as defined by 47
10   U.S.C. § 227 (a)(1) as prohibited by 47 U.S.C. § 227 (b)(1)(A).
11         14.      The telephone number that Defendants, or their agents, texted was
12   assigned to a cellular telephone service for which Plaintiff incurs a charge for
13   incoming texts pursuant to 47 U.S.C. § 227 (b)(1).
14         15.      These text messages constituted texts that were not for emergency
15   purposes as defined by 47 U.S.C. § 227 (b)(1)(A)(i).
16         16.      Plaintiff was never a customer of Defendant and never provided her
17   cellular telephone number Defendant for any reason whatsoever. Accordingly,
18   Defendant and their agents never received Plaintiffs prior express consent to
19   receive unsolicited text messages, pursuant to 47 U.S.C. § 227 (b)(1)(A).
20         17.      These text messages by Defendants, or their agents, violated 47 U.S.C.
21   § 227(b)(1).
22                               CLASS ACTION ALLEGATIONS
23         18.      Plaintiff brings this action on behalf of herself and on behalf of and all
24   others similarly situated (“the Class”).
25         19.      Plaintiff represents, and is a member of, the Class, consisting of all
26   persons within the United States who received any unsolicited text messages from
27   Defendant which text message was not made for emergency purposes or with the

28



                                    CLASS ACTION COMPLAINT
                                               -4-
     Case 2:20-cv-07630-DMG-JEM Document 1 Filed 08/21/20 Page 5 of 9 Page ID #:5




 1   recipient’s prior express consent within the four years prior to the filing of this
 2   Complaint.
 3         20.    Defendants and their employees or agents are excluded from the
 4   Class. Plaintiff does not know the number of members in the Class, but believes
 5   the Class members number in the tens of thousands, if not more. Thus, this matter
 6   should be certified as a Class action to assist in the expeditious litigation of this
 7   matter.
 8         21.    Plaintiff and members of the Class were harmed by the acts of
 9   Defendants in at least the following ways: Defendants, either directly or through
10   their agents, illegally contacted Plaintiff and the Class members via their cellular
11   telephones by using marketing and text messages, thereby causing Plaintiff and the
12   Class members to incur certain cellular telephone charges or reduce cellular
13   telephone time for which Plaintiff and the Class members previously paid, and
14   invading the privacy of said Plaintiff and the Class members. Plaintiff and the
15   Class members were damaged thereby.
16         22.    This suit seeks only damages and injunctive relief for recovery of
17   economic injury on behalf of the Class, and it expressly is not intended to request
18   any recovery for personal injury and claims related thereto. Plaintiff reserves the
19   right to expand the Class definition to seek recovery on behalf of additional persons
20   as warranted as facts are learned in further investigation and discovery.
21         23.    The joinder of the Class members is impractical and the disposition of

22   their claims in the Class action will provide substantial benefits both to the parties

23   and to the court. The Class can be identified through Defendants’ records or

24   Defendants’ agents’ records.

25
           24.    There is a well-defined community of interest in the questions of law

26
     and fact involved affecting the parties to be represented. The questions of law and

27
     fact to the Class predominate over questions which may affect individual Class

28
     members, including the following:



                                    CLASS ACTION COMPLAINT
                                               -5-
     Case 2:20-cv-07630-DMG-JEM Document 1 Filed 08/21/20 Page 6 of 9 Page ID #:6




 1
 2          a)    Whether, within the four years prior to the filing of this Complaint,
                  Defendants or their agents sent any text messages to the Class (other
 3                than a message made for emergency purposes or made with the prior
 4                express consent of the called party) to a Class member using any
                  automatic dialing system to any telephone number assigned to a
 5
                  cellular phone service;
 6          b)    Whether Plaintiff and the Class members were damaged thereby, and
 7
                  the extent of damages for such violation; and
            c)    Whether Defendants and their agents should be enjoined from
 8                engaging in such conduct in the future.
 9
10         25.    As a person that received at least one unsolicited text message without

11   Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical of the

12   Class. Plaintiff will fairly and adequately represent and protect the interests of the

13
     Class in that Plaintiff has no interests antagonistic to any member of the Class.

14
           26.    Plaintiff and the members of the Class have all suffered irreparable

15
     harm as a result of the Defendants’ unlawful and wrongful conduct. Absent a class

16
     action, the Class will continue to face the potential for irreparable harm. In
     addition, these violations of law will be allowed to proceed without remedy and
17
     Defendants will likely continue such illegal conduct. Because of the size of the
18
     individual Class member’s claims, few, if any, Class members could afford to seek
19
     legal redress for the wrongs complained of herein.
20
           27.    Plaintiff has retained counsel experienced in handling class action
21
     claims and claims involving violations of the Telephone Consumer Protection Act.
22
           28.    A class action is a superior method for the fair and efficient
23
     adjudication of this controversy. Class-wide damages are essential to induce
24
     Defendants to comply with federal law.          The interest of Class members in
25
     individually controlling the prosecution of separate claims against Defendants are
26
     small because the maximum statutory damages in an individual action for violation
27
28



                                   CLASS ACTION COMPLAINT
                                              -6-
     Case 2:20-cv-07630-DMG-JEM Document 1 Filed 08/21/20 Page 7 of 9 Page ID #:7




 1   of privacy are minimal.       Management of these claims is likely to present
 2   significantly fewer difficulties than those presented in many class claims.
 3          29.   Defendants have acted on grounds generally applicable to the Class,
 4   thereby making appropriate final injunctive relief and corresponding declaratory
 5   relief with respect to the Class as a whole.
 6                             FIRST CAUSE OF ACTION
 7
            Negligent Violations of the Telephone Consumer Protection Act
                                 47 U.S.C. § 227 Et Seq.
 8
            30.   Plaintiff incorporates by reference all of the above paragraphs of this
 9
     Complaint as though fully stated herein.
10
            31.   The foregoing acts and omissions of Defendants constitute numerous
11
     and multiple negligent violations of the TCPA, including but not limited to each
12
     and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
13
            32.   As a result of Defendants’ negligent violations of 47 U.S.C. § 227 et
14
     seq, Plaintiff and The Class are entitled to an award of $500.00 in statutory
15   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
16          33.   Plaintiff and the Class are also entitled to and seek injunctive relief
17   prohibiting such conduct in the future.
18                          SECOND CAUSE OF ACTION
19    Knowing and/or Willful Violations of the Telephone Consumer Protection
20
                                        Act
                              47 U.S.C. § 227 Et Seq.
21
            34.   Plaintiff incorporates by reference all of the above paragraphs of this
22
     Complaint as though fully stated herein.
23
            35.   The foregoing acts and omissions of Defendants constitute numerous
24
     and multiple knowing and/or willful violations of the TCPA, including but not
25
     limited to each and every one of the above-cited provisions of 47 U.S.C. § 227 et
26
     seq.
27
            36.   As a result of Defendants’ knowing and/or willful violations of 47
28   U.S.C. § 227 et seq, Plaintiff and The Class are entitled to an award of $1,500.00


                                  CLASS ACTION COMPLAINT
                                             -7-
     Case 2:20-cv-07630-DMG-JEM Document 1 Filed 08/21/20 Page 8 of 9 Page ID #:8




 1   in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
 2   227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 3         37.    Plaintiff and the Class are also entitled to and seek injunctive relief
 4   prohibiting such conduct in the future.
 5                                 PRAYER FOR RELIEF
 6         Wherefore, Plaintiff respectfully requests the Court grant Plaintiff, and The
 7   Class members the following relief against Defendant:
 8                              FIRST CAUSE OF ACTION
           Negligent Violations of the Telephone Consumer Protection Act
 9
                                 47 U.S.C. § 227 Et Seq.
10        • As a result of Defendants’ negligent violations of 47 U.S.C. § 227(b)(1),
11          Plaintiff seeks for herself and each Class member $500.00 in statutory
            damages, for each and every violation, pursuant to 47 U.S.C. §
12
            227(b)(3)(B).
13        • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
14
            conduct in the future.
          • Any other relief the Court may deem just and proper.
15
                               SECOND CAUSE OF ACTION
16     Knowing and/or Willful Violations of the Telephone Consumer Protection
17                                         Act
                                 47 U.S.C. § 227 Et Seq.
18
          • As a result of Defendants’ negligent violations of 47 U.S.C. § 227(b)(1),
19          Plaintiff seeks for herself and each Class member $1500.00 in statutory
20          damages, for each and every violation, pursuant to 47 U.S.C. §
            227(b)(3)(B).
21        • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
22          conduct in the future.
          • Any other relief the Court may deem just and proper.
23
     ///
24   ///
25   ///
     ///
26   ///
27   ///
     ///
28
     ///


                                  CLASS ACTION COMPLAINT
                                             -8-
     Case 2:20-cv-07630-DMG-JEM Document 1 Filed 08/21/20 Page 9 of 9 Page ID #:9




 1                                      JURY DEMAND
 2         38.    Pursuant to the seventh amendment to the Constitution of the United
 3   States of America, Plaintiff is entitled to, and demands, a trial by jury.
 4
 5
           Respectfully Submitted this 21st Day of August, 2020.

 6
 7                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 8
                                       By: /s/ Todd M. Friedman
 9
                                           Todd M. Friedman
10                                         Law Offices of Todd M. Friedman
                                           Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                              -9-
